WRIGHT, J.
delivered the opinion of the court. We have been much troubled upon examining the declaration, to find out what class of actions this belongs to. The counsel for the plaintiff have not entirely relieved us — one of them contending the action is case for a nuisance, and the other contending it is an action on the case for defamation.
Is it for slander? The gravamen as laid does not appear tobe for words spoken. If it be for words spoken or written, the words must be set out in substance, that the court may judge if they are actionable. It is not sufficient to say, that the defendants shouted or hallooed, without setting out the words uttered and published. It is true, one majr be defamed by signs or pictures. But, if by the former, they must be described and conduce to the establishing some charge or crime, which if uttered, would sustain an action: and if by the making and exhibiting pictures, the pictures must be fully described, and the object set out fully in the declaration. It is not sufficient to set forth a design or conception from which an artist might draw a picture, that would make a person ridiculous, without charging that the defendants had formed and executed the design upon canvas or other material. It is conceded that the transaction described in the declaration presents the plaintiff in a point of view very ridiculous, but the most ridiculous parts of the farce are his own acts and conduct. Drawn by an artist on canvas or paper, without caricature, the scene would excite mirth at the expense of the plaintiff ; but no picture has yet been drawn, except by the plaintiff in his declaration, the subject for it, owing in *some measure to the simple credulity, or something worse, [17 of the plaintiff, is made to exist in idea. We do not see how, in law, this suit can be sustained as one for defamation.
Is it an action for a nuisance? A man may be annoyed by an act of another which impairs his full enjoyment of some acknowledged right, and he who occasions the annoyance will be liable for a nuisance. But what is the case made in this declaration ? What fixed right or easement does the plaintiff set out, in the enjoyment of which he has been disturbed by any act of the defendants ? The assignation made with a lady in the field, wood, or elsewhere, with a view of hearing from her secrets of importance, is the alleged lawful calling, in the" enjoyment of which “he was disturbed in his peace and quietude but what right was disturbed? One to land, to the air, to the light, to the tete-a-tete? We cannot tell; and the counsel, who seem to have studied the case profoundly, leave us in darkness as to this point. It is alleged that the plaintiff was pre*18vented for two hours from attending his lawful and usual pursuits. We do not say a man may not have lawful pursuits in the bushes after night with a female, or but that he may be receiving from her secrets of importance. Doubtless it would be uncivil and ungallant to disturb such agreeable interviews, and such disturbance might occasion annoyance, if not shame, and excite suspicion, if it did not carry conviction, that more was in the matter than met the eye; but can we judicially say such stolen interviews accord with good morals, or are so much the usual occupation of the plaintiff, as to afford him relief upon the ground that he has been disturbed or injured in his trade or calling ? We think not. If the party were annoyed and shamed at the interruption, doubtless the confused noise tended to increase it, and so far was uncivil and improper. We do not think good policy requires of us, in this new country, to take such affairs into the cognizance of courts of justice.
The special damage in the loss of credit, is not well laid ; it is only a conclusion without any premises. The demurrer is well taken, and judgment is rendered for the defendants for costs.